GOODWIN, Circuit Judge,
specially concurring.
I concur generally in Judge Trask’s opinion. The district court judgment must be reversed on both points. The dismissal with prejudice was unwarranted, and the “finding” that a federal officer participated in a significant degree in the destruction of the contents of the boxes taken from the station wagon is clearly erroneous. The evidence was that the agent of the Federal Bureau of Investigation was an observer and nothing more. Accordingly, the discussion of the consequences of federal participation is obiter.